J-A08008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALAN H. COBURN                             :
                                               :
                       Appellant               :   No. 1370 EDA 2019

          Appeal from the Judgment of Sentence Entered April 29, 2019
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0002686-2018


BEFORE: LAZARUS, J., KUNSELMAN, J., and McCAFFERY, J.

MEMORANDUM BY LAZARUS, J.:                         FILED SEPTEMBER 09, 2020

        Alan H. Coburn appeals from the judgment of sentence, entered in the

Court of Common Pleas of Montgomery County, following his convictions after

a bench trial for driving under the influence (DUI)1 and the summary offense

of disregarding a traffic lane.2 After careful review, we affirm.

        The trial court described the facts of the case as follows:

        During the early morning hours of September 10, 2017, Trooper
        Jason Henley [] of the Pennsylvania State Police Skippack
        Barracks was on patrol with his partner, Corporal Jonathan
        Meister[,] [] in Upper Salford Township, Montgomery County. At
        approximately [1:30 a.m.], the two state troopers were traveling
        west on Route 63 when a white Chevy Camaro in the eastbound
        lane crossed over the center line into the westbound lane, towards
        the patrol vehicle, before abruptly swerving back into its proper
        lane of travel. At that point, [Corporal] Meister turned his vehicle
        around and [] follow[ed] the white vehicle. Based on [Trooper]
____________________________________________


1   75 Pa.C.S.A § 3802(d)(2).

2   75 Pa.C.S.A § 3309(1).
J-A08008-20


     Henley[’s] and [Corporal] Meister’s observation of that vehicle’s
     break light’s constant illumination and its reckless conduct in
     swerving over the white line onto the shoulder and then back over
     the center line into the opposite lane, the two state troopers
     reasonably believed the driver [(subsequently identified as
     Coburn)] could be under the influence and proceeded to conduct
     a vehicle stop. During the stop, [Coburn’s] cognitive abilities
     appeared to be impaired; he had trouble answering simple
     questions and [] could not immediately remember from where he
     was driving.     Given [Coburn’s] extreme confusion, lethargic
     movements, slurred speech, and failure to successfully pass field
     sobriety tests, [Trooper] Henley determined, based on his
     experience and training, that [Coburn] was unable to safely
     operate a vehicle that night and proceeded to place him under
     arrest for driving under the influence.

     A blood test performed on a sample taken from [Coburn], about
     an hour after the police stop, detected the presence of Zolpidem
     (commonly known by its brand name, Ambien) in [Coburn’s]
     system at the time he was driving. The drug Zolpidem is a
     sedative hypnotic, prescribed to individuals who suffer from
     insomnia or have trouble staying asleep, and it comes with the
     recommendation that one should have eight [] hours to dedicate
     to a sleeping period before ingesting the drug. At trial, [Coburn]
     admitted to taking a prescribed dose roughly six [] hours before
     his arrest. [Doctor] Laura Labay [] opined on behalf of the
     Commonwealth that Zolpidem, at the concentration found in
     [Coburn’s] blood, is not compatible with the safe operation of a
     motor vehicle[.]

                                *    *    *

     [Also at trial, Coburn testified] that he dozed off on the night in
     question, something he said [had] happened six [] or seven []
     times in the past.       In addition, during [Coburn’s] direct
     examination, the [c]ourt sustained the Commonwealth’s objection
     to the relevancy of his testimony concerning events that
     transpired weeks after [Coburn’s] arrest on the underlying
     charges:

        Defense Counsel: What would happen?

        [Coburn]: I would be driving down the road, and I’d just
        doze off.

        Defense Counsel: How many times did that occur?

                                    -2-
J-A08008-20


       [Coburn]: Probably around six, seven times.

       Defense Counsel: Did it occur that night?

       [Coburn]: Yes.

       Defense Counsel: [Y]ou heard the trooper say that the car
       swerved?

       [Coburn]: Yes.

       Defense Counsel: Is that why it swerved?

       [Coburn]: Yes.

       Defense Counsel: Did it happen after that?

       [Coburn]: No.

       Defense Counsel: Did you hit a parked car four or five days
       after that?

       [Coburn]: Yes.

       Defense Counsel: Why did you hit a parked car?

       [Coburn]: That was the last night it happened.

       Defense Counsel: Did the police come?

       [Coburn]: Yes.

       Defense Counsel: Did you see a doctor after that?

       [Coburn]: Yes. The officer wanted me to go to the hospital
       that night to see if I hit my head.

       Defense Counsel: Why?

       [Coburn]: So I went to the hospital, and they withdrew my
       blood.

       The Commonwealth: Objection. Relevance.

       The Court: Sustained.

       Defense Counsel: After a visit to the doctor, did the state
       take your license for medical purposes?

       The Commonwealth: Objection. Relevance.


                                  -3-
J-A08008-20


         Defense Counsel: Your Honor, during this time period-

         The Commonwealth: This is weeks after that time period.

         The Court: Sustained.

         Defense Counsel: Did you go [to] the Entity Sleep Wellness
         Center?

         [Coburn]: Yes.

         Defense Counsel: Were you treated there?

         [Coburn]: Yes.

         Defense Counsel: How long a time period?

         [Coburn]: It was a couple months.

Trial Court Opinion, 8/8/19, at 1-4 (quoting N.T. Trial, 4/29/19, at 69-70)

(footnotes omitted).

      Following his convictions, the court sentenced Coburn on April 19, 2019,

to six months’ intermediate punishment—the first seventy-two hours were to

be served on house arrest. Coburn timely appealed. Coburn and the trial

court then complied with Pa.R.A.P. 1925.

      On appeal, Coburn raises the following issues for our review:

      1. Was the evidence insufficient as a matter of law for the court
      to convict [] Coburn of 75 Pa.C.S.[A.] § 3802(d)(2) DUI/Unsafe
      [d]riving-[c]ontrolled [s]ubstance[,] when there was a reasonable
      alternative hypothesis of the circumstantial evidence adduced at
      trial that [] Coburn’s erratic driving was caused by a medical
      condition, not the minute amount of Ambien in his system?

      2. Did the trial court err in ruling evidence was irrelevant that
      tended to show that [] Coburn’s erratic driving was caused by a
      medical condition unrelated to the Ambien in his system?

Appellant’s Brief, at 2.




                                    -4-
J-A08008-20



      Our standard of review for an appellant’s challenge to the sufficiency of

the evidence is well-settled:

      We must determine whether the evidence admitted at trial, and
      all reasonable inferences drawn therefrom, when viewed in a light
      most favorable to the Commonwealth as verdict winner, support
      the conviction beyond a reasonable doubt. Where there is
      sufficient evidence to enable the trier of fact to find every element
      of the crime has been established beyond a reasonable doubt, the
      sufficiency of the evidence claim must fail.

      The evidence established at trial need not preclude every
      possibility of innocence and the fact-finder is free to believe all,
      part, or none of the evidence presented. It is not within the
      province of this Court to re-weigh the evidence and substitute our
      judgment for that of the fact-finder. The Commonwealth’s burden
      may be met by wholly circumstantial evidence and any doubt
      about the defendant’s guilt is to be resolved by the fact[-]finder
      unless the evidence is so weak and inconclusive that, as a matter
      of law, no probability of fact can be drawn from the combined
      circumstances.

Commonwealth v. Olsen, 82 A.3d 1041, 1046 (Pa. Super. 2013) (quoting

Commonwealth v. Mobley, 14 A.3d 887, 889-90 (Pa. Super. 2011)).

      Coburn first challenges the sufficiency of the evidence supporting his

conviction for driving under the influence, under 75 Pa.C.S.A. § 3802(d)(2),

which states:

      An individual may not drive, operate or be in actual physical
      control of the movement of a vehicle under any of the following
      circumstances:

                                  *    *    *

         (2) The individual is under the influence of a drug or
         combination of drugs to a degree which impairs the
         individual’s ability to safely drive, operate or be in actual
         physical control of the movement of the vehicle.



                                      -5-
J-A08008-20



75 Pa.C.S.A. § 3802(d)(2). We have previously stated that section 3802(d)(2)

“does not require proof of a specific amount of a drug in the driver’s system.

It requires only proof that the driver was under the influence of a drug or

combination of drugs to a degree that the ability to drive is impaired.”

Commonwealth v. Tarrach, 42 A.3d 342, 345 (Pa. Super. 2012).

Additionally, expert testimony is not required to prove a violation of section

3802(d)(2). Id.

      As an initial matter, Coburn argues that the Pennsylvania Supreme

Court has enunciated a “reasonable alternative hypothesis” sufficiency

standard in the cases of In the Interest of J.B., 189 A.3d 390 (Pa. 2018),

and Commonwealth v. Woong Knee New, 47 A.2d 450 (Pa. 1946), which

applies here, where the defendant’s conviction is founded entirely on

circumstantial evidence. See Appellant’s Brief, at 29-40. Coburn additionally

claims that he has a disability as a result of a leg injury he sustained at fifteen

years of age, that he has had seventeen surgeries as a result of that injury,

and that at the time of his arrest, Coburn was experiencing a reaction to the

withdrawal of prescribed morphine, all of which caused his erratic driving and

his lack of mobility. See Appellant’s Brief, at 51. Coburn also states that he

generally has a slow and “persistently abnormal flat affect.” Id. at 22. Coburn

argues that these factors explain his behavior at the time of his arrest; thus,

the Commonwealth failed to prove his convictions beyond a reasonable doubt.




                                       -6-
J-A08008-20



     In In the Interest of J.B., our Supreme Court reversed the defendant’s

murder conviction on grounds that the evidence was insufficient because the

Commonwealth’s evidence was,

     at best, in equipoise as it was equally consistent with two
     possibilities: first, that a person or persons unknown entered the
     house in which [the defendant’s] stepmother was sleeping and
     shot her to death after [the defendant] and his sister had left for
     school []; second, the Commonwealth’s theory that, [] [the
     defendant, an eleven-year-old], in full view of [his sister] walked
     upstairs and retrieved a .20 gauge shotgun from his
     bedroom, walked back downstairs, retrieved a shotgun shell from
     a box of shells located in an armoire in the victim’s bedroom on
     which the television set she was watching was located, shot the
     victim in the back of the head as she lay on the bed facing that
     television, took the shotgun back upstairs and returned it to its
     former position—after wiping it clean of any physical evidence
     caused by the shooting—then caught the school bus with [his
     sister], and went to school as if it were any other normal morning.
     The Commonwealth’s evidence was, therefore, insufficient as a
     matter of law to overcome [the defendant’s] presumption of
     innocence, and the juvenile court’s adjudication of his delinquency
     for these serious crimes must be reversed. See Woong Knee
     New, 47 A.2d at 468 (“When a party on whom rests the burden
     of proof in either a criminal or a civil case, offers evidence
     consistent with two opposing propositions, he proves
     neither.”); [Commonwealth v.] Tribble, 467 A.2d [1130,] 1132
     [(Pa. 1983)] (“[S]ince the testimony presented by the
     Commonwealth to establish appellant’s guilt is at least equally
     consistent with appellant’s innocence, there is insufficient
     evidence to sustain appellant’s conviction.”).

In the Interest of J.B., 189 A.3d at 422 (emphasis added). The Supreme

Court explained that “the equipoise principle” discussed above is “wholly

consistent” with the “oft-articulated” sufficiency standard.   Id. at 414-15.

Thus, if the evidence “viewed in the light most favorable to the Commonwealth

and all reasonable inferences drawn from that evidence is only, at most,


                                    -7-
J-A08008-20



equally consistent with a defendant’s innocence as it is with his guilt, the

Commonwealth has not sustained its burden of proving the defendant’s guilt

beyond a reasonable doubt.” Id. at 415.

      Here, Coburn challenges the element of causation within the DUI

statute. Specifically, he claims that the Commonwealth’s expert witness, Dr.

Labay, failed to establish whether the amount of Zolpidem in Coburn’s system

was in the “therapeutic range” at the time he was driving, and that her

testimony was equivocal on causation. See Appellant’s Brief, at 43-45. We

disagree.

      At trial, Dr. Labay testified extensively and consistently. See N.T. Trial,

4/29/19, at 32-59.      Her testimony on direct examination proceeded, in

relevant part, as follows:

      Q. Now, we were never able to provide you with the time frame
      that the defendant took the Ambien; correct?

      A. I did not have that. I just had the time of the blood collection,
      and the police stop as about an hour earlier.

      Q. So you can’t tell us whether, at the time of the blood draw, he
      was in therapeutic range or not, because you don’t have all of the
      information you need to go back in time and say, okay, if he took
      it four hours ago it would be at this level, if he took it an hour ago
      it would be at this level. You can’t answer that question, based
      on—

      A. No. I mean, the best that I would be able to do would be the
      concentration was reported at 43 nanograms per milliliter, and
      then compare that concentration to other concentrations that
      have been reported in the literature, with a certain dosage and
      time frame.

      Q. When you compared that dosage to the literature, what
      are some of the symptoms that you saw exhibited by the


                                      -8-
J-A08008-20


     defendant that were consistent with impairment from that
     particular drug?

     A. Well, to me when I looked at the video, he looked not a
     hundred percent. It looked like there was some cognitive
     slow-down or impairment. It seemed to me that there was
     a delay when he would get asked a question and some of
     his responses. And then I remember seeing part of the
     video where he got put into the police car. Did that get
     played?

     Q. We played that[.]

     A. He just looked, like, sleepy to me.

     Q. Okay. Did you observe him swaying during the Romberg test?

     A. I don’t recall specifically during the Romberg test. But I did
     remember when he was out of the vehicle just seeing a
     slight—I guess a sway. Very slight.

                                  *    *    *

     Q. Can you tell us what you mean by that, when you say swayed?

     A. It just looked like he went a little bit sideways. It wasn’t
     necessarily like feet movement or stumbling or anything like that.
     But it just looked like, if you’re told to stand up as straight as you
     can, just moving a little bit.

     Q. Based upon all of the evidence that you reviewed in this case,
     are you able to come to an opinion as to whether the defendant,
     with the level of Ambien that he had in his system, [whether] his
     ability to safely drive was impaired?

     A.   In my opinion—Zolpidem is a sleep aid.             This
     concentration, depending upon when the measurement is
     made and how much dosage an individual took, can help
     promote sleep. And to me, Zolpidem, at this concentration,
     is not compatible with the safe operation of a motor
     vehicle, and I believe can contribute to an adverse [e]ffect
     that somebody sees, especially in the absence of another
     cause for that.

     Q. Your opinion as to the defendant’s ability to safely drive, would
     it matter to you whether he was prescribed this medication in



                                      -9-
J-A08008-20


     [the] therapeutic range, or is that a non-factor when you come to
     your conclusion here?

     A. Yeah. So part of knowing if a drug is prescribed and knowing
     how long somebody has been using a drug can speak to an
     individual’s tolerance, because the more somebody uses a
     medication the more tolerant they become. But Zolpidem, for
     therapeutic purposes, is a sleep aid. So if you’re at therapeutic
     with Zolpidem, you’re supposed to be sleeping, ideally.

Id. at 35-38 (emphasis added). On cross-examination, Dr. Labay clarified her

testimony:

     Q. Doctor, you said he didn’t quite look like he was a hundred
     percent, a little bit slow. Is that what your testimony is?

     A. Yes. And [for] the most part . . . what really stuck out in my
     mind when I watched the video was, I think after all the testing
     was done, when he was in the back of the police car.

     Q. [H]is ability to walk and turn had no play in your
     opinion?

     A.    No. You know, for me—so there’s the statement
     concerning erratic driving, crossing over the middle line
     into oncoming traffic, and then going back, and then
     inability to maintain lane position. So, to me, that’s an
     indicator of erratic driving. And then—so then there’s the field
     sobriety testing. But I did hear that Mr. Coburn has the leg
     problem—or a leg problem. So, to me, maybe the field sobriety
     test, the components that require [Coburn] to have normal leg
     function, maybe there’s less weight there. But then, to me, it’s
     the erratic driving, it’s the way he looked when he got into
     the back of the police car. It looked like a slight sway. And
     then the next step is to see if there’s a drug in his system
     that can [] account for that behavior—and then we find
     Zolpidem, which is a sleep aid. So, to me, it’s everything
     together.

                                *     *      *

     Q. And because he had a sleep aid in his system, that’s the major
     part of your opinion?




                                    - 10 -
J-A08008-20


      A.   Well, my opinion is that analytical testing found
      Zolpidem at 43 nanograms. And my opinion also relies on
      what Zolpidem is prescribed for and used for.

Id. at 39-51 (emphasis added). In sum, Dr. Labay testified that Zolpidem is

a sleep aid, and that, based on the literature she reviewed, Coburn’s blood

measurement of 43 nanograms per milliliter could “promote sleep,” and “can

contribute to the adverse [e]ffect[s]” which she described as Coburn’s erratic

driving, cognitive slow-down, and sway.

      Coburn argues:

      [W]hat Dr. Labay actually opined was that depending on when the
      blood measurement was taken relative to when [] Coburn took
      the drug, the amount of Ambien in his system could be consistent
      with a therapeutic concentration of the sleep aid, and if his blood
      was at a therapeutic concentration that “can contribute” to the
      sleepy affect and the swaying Dr. Labay sees in the video,
      “especially in the absence of another cause for that.” See also
      id. at 57 (“I would say Zolpidem is a medication prescribed as a
      sleep aid, it’s a sedative hypnotic. 43 nanograms per [milliliter],
      as far as I know, can potentially be consistent with a
      therapeutic concentration.”)[.] It must be remembered that
      Dr. Labay was never provided with any indication that there is, in
      fact, another cause for [] Coburn’s affect and swaying: his
      disability. Thus, all Dr. Labay really testified to was that taking a
      sleep aid is consistent with acting sleepy and probably caused the
      person to act sleepy if you have no other reason to believe that
      this person generally acts sleepy.

Appellant’s Brief, at 15 (emphasis in original). Coburn’s selective summary of

Dr. Labay’s testimony overlooks the fact that she specifically testified that:

(1) “Zolpidem, at this concentration, is not compatible with the safe

operation of a motor vehicle,” N.T. Trial, 4/29/19, at 37-38 (emphasis added);

(2) when she compared Coburn’s symptoms to the relevant literature, Coburn

exhibited symptoms that were “consistent with impairment from [Ambien]”


                                     - 11 -
J-A08008-20



including cognitive slow-down, erratic driving, and swaying, id. at 39; and (3)

she was aware that Coburn was claiming to have a leg disability, but that she

discounted his behaviors attributable to his disability in forming her opinion,

and that fact did not adversely affect her ability to form an opinion. Id.

      In addition to Dr. Labay’s expert testimony, the trial court received into

evidence testimony from Trooper Henley and Corporal Meister, who recounted

Coburn’s behavior and signs of impairment at the time of his arrest. Id. at 7-

25, 25-31.    The court also received into evidence Coburn’s prescription

medication bottle for his Ambien.     The warning on the label of the bottle

states:   “MAY CAUSE DROWSINESS.              USE CARE WHEN OPERATING A

VEHICLE, VESSEL, OR MACHINE.” See Commonwealth’s Exhibit C-3.

      We find that the Commonwealth’s evidence received by the trial court

on the issue of causation is not in equipoise. See In the Interest of J.B.,

supra.    Doctor Labay’s expert testimony, in combination with Trooper

Henley’s and Corporal Meister’s testimony regarding Coburn’s erratic driving

and impairment, and the admission of the Ambien bottle label warning, are

sufficient to prove the element of causation beyond a reasonable doubt. See

Tarrach, supra at 346 (finding testimony of erratic driving, coupled with

proof drugs were in defendant’s system, sufficient to prove defendant’s ability

to drive safely was impaired beyond reasonable doubt, despite driver’s claims

that she failed field sobriety tests due to osteoarthritis in her knee, confusion

after accident due to attention deficit disorder, and that she was sleep

deprived because her father died shortly before accident). Consequently, all

                                     - 12 -
J-A08008-20



elements of Coburn’s DUI conviction were proven beyond a reasonable doubt;

therefore, Coburn’s sufficiency of the evidence claim fails. See Olsen, supra.

      Coburn’s second claim on appeal is that the trial court erred when it

excluded his testimonial evidence regarding his visit to a hospital several

weeks after the instant arrest. Our standard of review for challenges to the

admissibility of evidence is well-settled:

      The admission of evidence is solely within the discretion of the
      trial court, and a trial court’s evidentiary rulings will be reversed
      on appeal only upon an abuse of that discretion. An abuse of
      discretion will not be found based on a mere error of judgment,
      but rather occurs where the court has reached a conclusion that
      overrides or misapplies the law, or where the judgment exercised
      is manifestly unreasonable, or the result of partiality, prejudice,
      bias[,] or ill-will.

Commonwealth v. Woodard, 129 A.3d 480, 494 (Pa. 2015).

      In its Rule 1925(a) opinion, the trial court explained why it excluded

Coburn’s proposed evidence:

      [Coburn claims] that the [c]ourt erroneously precluded [him] from
      introducing evidence of an alleged medical condition, unrelated to
      the Zolpidem found in his system, that was the true cause of his
      inability to safely operate his vehicle. Having failed, however, to
      present supporting medical expert testimony, [Coburn’s] claim is
      without merit.

                                   *     *      *

      “Relevance is the threshold for admissibility of evidence.”
      Commonwealth v. Tyson, 119 A.3d 353, 358 (Pa. Super. []
      2015); see also Pa.R.E. 402. “Evidence is relevant if: (a) it has
      any tendency to make a fact more or less probable than it would
      be without the evidence; and (b) the fact is of consequence in
      determining the action.” Pa.R.E. 401; see Tyson, [supra] at 358
      (“Evidence is relevant if it logically tends to establish a material
      fact in the case, tends to make a fact at issue more or less


                                       - 13 -
J-A08008-20


     probable or supports a reasonable inference or presumption
     regarding a material fact.”).

     Here, defense counsel attempted to elicit testimony from [Coburn]
     about an alleged hospital visit that took place weeks after [his]
     arrest for the underlying charges. Defense counsel also inquired
     about [Coburn’s] license being suspended shortly after these
     alleged visits. [Coburn] attempted to introduce[] this evidence to
     support the theory that [his] driving was impaired because of a
     medical condition, rather than the Zolpidem that was found in his
     system.      [Coburn’s] testimony alone[,]16 however, without
     testimony from a medical expert, would not establish as a matter
     of fact that he did indeed have a medical condition at the time of
     his arrest, or more importantly, that the medical condition was the
     cause of his impairment.17 See Lemon v. Commonwealth,
     Dept. of Tra[n]sp., Bureau of Driver Licensing, 763 A.2d 534,
     538 (Pa. Commw. [] 2000) (When a defendant who had his license
     suspended for refusing to submit to chemical testing under 75 Pa.
     C.S.[A.] § 1547(b)(1) suffers from a medical condition that
     allegedly affected his ability to perform the test, the defendant is
     required to present expert medical testimony supporting his claim
     if the medical condition is not obvious.)
        16 See [N.T. Trial, 4/29/19, at 6-7.] Neither prior to trial,
        nor in his opening statement, did [Coburn] indicate that he
        had a medical expert to support the credibility of these
        alleged facts.
        17  Although Lemon concerns 75 Pa.C.S.[A.] § 1547(b)(1),
        it is analogous to the case at hand in that both cases involve
        defendants who are claiming that a medical condition
        affected their ability to abide by the relevant statute. One
        would be hard[-]pressed to argue that the quantum of proof
        under [s]ection 3802(d)(2) for cases in which a defendant
        contends that a medical condition affected his ability to drive
        safely is less than that required in a chemical test refusal
        case.

     Without supporting expert medical testimony, [Coburn’s]
     testimony as to any alleged hospital visits or license suspensions
     that occurred after [his] arrest, is not relevant to the fact that
     [Coburn], at the time of his arrest, was impaired and unable to
     safely operate his vehicle.      Chemical testing unequivocally
     established that [Coburn] had Zolpidem in his system one hour
     after [he] was apprehended, at levels that the Commonwealth’s


                                    - 14 -
J-A08008-20


      medical expert opined rendered [him] incapable of safely driving
      a motor vehicle due to the drug’s side-effects.

Trial Court Opinion, 8/8/19, at 9-11.

      Here, the trial court excluded Coburn’s proposed testimony on the

grounds that it was not relevant and that the court could not assess the

credibility of Coburn’s proposed medical explanation without competent

medical evidence provided by a qualified medical expert. We agree with the

trial court that the quantum of proof is not reduced, under section 3802(d)(2),

for cases in which a defendant contends that a medical condition affected his

ability to drive safely, in comparison with other situations where medical

testimony explains a defendant’s inability to abide by a statute. See Trial

Court Opinion, 8/8/19, at 10 n.17. See also Wright v. DOT, 788 A.2d 443,

445 (Pa. Commw. 2001) (“Where a licensee suffers from a medical condition

that affects his or her ability to perform a test and that condition is not

obvious, a finding that a licensee was unable to take the test for medical

reasons must be supported by competent medical evidence.”). Additionally,

the events in Coburn’s proposed evidence occurred weeks after his arrest. We

agree with the trial court that Coburn failed to provide competent medical

testimony establishing that his proposed medical evidence was either credible

or relevant to his actions on the date of his arrest. We conclude, therefore,

that the trial court did not abuse its discretion in excluding the testimony. See

Woodard, supra.

      Judgment of sentence affirmed.



                                     - 15 -
J-A08008-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/20




                          - 16 -